DETAILED ACTION
The following Office action is in response to communication filed on June 30, 2022.  Claims 1-25 are currently pending and have been allowed.  
	

Allowable Subject Matter
Claims 1-25 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Tietzen et al., (US 2018/0276710), Barry et al., (US 2005/0216421), and Gerber (US 8,577,775).
Tietzen discusses a loyalty program method for incenting a registered customer to conduct a transaction with a registered merchant. The method data mines transaction data between registered merchants and registered customers with an artificial intelligence engine operated by a supercomputer. The method predicts the likelihood that an offer having an incentive will be accepted by a registered customer by conducting a transaction with the registered merchant. The incentive can be a donation by the merchant to an entity with which the registered customer has an affinity in exchange for the registered customer by conducting a transaction with the registered merchant.
Barry enables access to legacy management tools used by a telecommunications enterprise in the management of the enterprise business to the enterprise customer, to enable the customer to more effectively manage the business conducted by the customer through the enterprise, this access being provided over the public Internet. This method of doing business is accomplished with one or more secure web servers which manage one or more secure client sessions over the Internet, each web server supporting secure communications with the client workstation; a web page backplane application capable of launching one or more management tool applications used by the enterprise. Each of the management tool applications provide a customer interface integrated within said web page which enables interactive Web/Internet based communications with the web servers; each web server supports communication of messages entered via the integrated customer interface to one or more remote enterprise management tool application servers which interact with the enterprise management tool applications to provide associated management capabilities to the customer 
Gerber illustrates that to optimize profits, it is desirable to allocate assets in investments using a strategy that considers if (a) the investor has high conviction that the investment will be profitable, (b) an investment is hedged on its own and is independent of the investor's other investments, and (c) the investment has limited potential for loss. The movement of two investments over the last few days can provide an indication as to their independence of each other. Some conventional methods such as regression analysis may rely primarily on R.sup.2 calculations, which use a straight line fit and requires a large number of data points to account for every position and movement over an extended period of time. But relationships in the financial markets often do not follow straight line relationships and can change over short term periods. When a relationship between two investments changes suddenly, a straight line fit of performance data may show a trend over the time period of substantially all performance data and ignore a recent and drastic change. By focusing on long term trends, R.sup.2 calculations can be inadequate tools to measure correlation. Gerber further  describes using a cluster threshold analysis that accounts for actual historical relationships between positions in the portfolio, not just a historical value or price of a financial instrument involved in an investment. Over time, whether a short period of time (e.g., just a few days, such as 10 days) or a longer period of time (e.g., a year or more), the positions in the portfolio can change. Positions can be added or removed, and amounts allocated to each position can be increased or decreased. So the use of historical data in the cluster threshold analysis accounts for the changes in the primary positions as well as any hedging positions. As the positions vary over time the deal code profit/loss can be used to determine how these investments are related, even if the relationship has undergone only a recent change. By using the diagnostic tools described herein, an investor can identify positions of consequence that should be adjusted. 
	However, the combination of Tietzen, Barry, and Gerber fails to teach or suggest the limitations of independent claims which recite detecting, by a scheduling module included in the server system, data movement of a first dated, stored archive produced by a statistical modeling system; generating, responsive to detecting the data movement and by the scheduling module , a trigger event indicating that the first dated, stored archive is written to the non- transitory computer-readable medium; responsive to the trigger event, extracting historical data, scores, and attributes from a statistical analysis performed on information in the first dated, stored archive; determining, by a metrics module included in the server system, one or more standardized flags that are based on the historical data, scores, and attributes; calculating, via in-memory processing by the metrics module, performance metrics based at least in part on (i) the historical data, scores, and attributes being read into a managed portion of random access memory (RAM) for the in-memory processing and (ii) the one or more standardized flags, the performance metrics indicating performance of the statistical modeling system that produced the first dated, stored archive; calculating and storing the summary performance data based at least in part on the performance metrics being summarized at a segment level, the summary performance data being stored in the plurality of files with predefined layouts configured to be accessed based on a selection by a user; interactively presenting segmented data from at least one file with a predefined layout to the user through a graphical user interface (GUI); and responsive to an additional trigger event indicating that a second dated, stored archive produced by the statistical modeling system is written to the non-transitory computer-readable medium, updating the segmented data being presented to the user based on information in the second dated, stored archive.


35 USC 101 discussion:
Examiner is persuaded by Applicant’s remarks (dated 06/30/2022) on pages 12-13 – i.e. the claims integrate the abstract idea into a practical application.  The additional elements discussed by the applicant and also that the data movement analyzed itself occurs within a computing environment  when read in light of the specification reflect an improvement in the functioning of the technology/computer and does not merely use a computer as a tool to perform an abstract idea. See 2019 Revised Guidance, 84 Fed. Reg. at 55. The claims recite a sufficiently specific implementation that improves the functioning of the overall technological process of performance monitoring of data movement within a technological environment. See McRO, 837 F.3d at 1313-16; Ancora, 908 F.3d at 1348-49. Importantly, the claims do not simply recite, without more, the mere desired result, but rather recite a specific solution. Id. at 1349; Finjan, 879 F.3d at 1305-06; SAP America Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018).  The claimed application of detecting, by a scheduling module included in the server system, data movement of a first dated, stored archive produced by a statistical modeling system; generating, responsive to detecting the data movement and by the scheduling module , a trigger event indicating that the first dated, stored archive is written to the non- transitory computer-readable medium; (automatically and technically actions being taken responsive to trigger events occurring within a technological environment); determining one or more standardized flags; attributes being read into a managed portion of random access memory (RAM) for the in-memory processing and (ii) the one or more standardized flags, the performance metrics indicating performance of the statistical modeling system that produced the first dated, stored archive; interactively presenting segmented data from at least one file with a predefined layout to the user through a graphical user interface (GUI); and responsive to an additional trigger event indicating that a second dated, stored archive produced by the statistical modeling system is written to the non-transitory computer-readable medium, updating the segmented data being presented to the user, further evinces that the independent claims do not merely claim an improvement to an abstract technique. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018).  Therefore, the independent claims are eligible since they integrate the abstract idea into a practical application.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore not rejected under prior art for at least the same rationale as applied to the independent claims above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art are as follows:
White et al., (US 2014/0379436): Discusses that a performance report for a first-party content provider may be generated and provided based on historical performance metrics for the provider during one or more prior occurrences of a holiday event. A relevancy score may be determined for the holiday event and compared to a threshold value to determine whether the holiday event is of relevancy to the content provider.
Fairfield et al., (US 8,214,238): discusses that a high performance capability assessment model helps a consumer goods and services business meet the challenges of the global marketplace. As a result, the consumer goods and services business can achieve the clarity, consistency, and well-defined execution of core processes that reduce inefficiencies and waste that result from unnecessary process complexity and exceptions. In addition, the high performance capability assessment model helps the consumer goods and services business to identify specific areas in which improvements may be made and understand how to make the improvements, and establishes levels of capability along the way to reaching an ultimate capability goal.
Eder (US 2008/0027841): Provides an automated system (100) for integrating narrowly focused management systems in to a financial measurement and optimization system for a multi-enterprise commercial organization. A matrix of market value is developed for each enterprise in the organization. The matrices of market value are then used to guide the integration of narrow systems in to the organization's financial system. Value and risk are analyzed by element of value on the system date as required to complete and display the matrix of market value for the organization by enterprise. A series of scenarios under both normal and extreme conditions are then developed. The information from these scenarios is then combined with market value matrix information to determine the optimal mode for financial management. The information on the optimal mode of organization operation is then communicated to the integrated narrow systems for implementation. The efficient frontier for organization financial performance is also calculated, displayed and optionally printed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683